Exhibit 10.2

 

 

Stock Option Grant and Grant Agreement

Pursuant to The

SolarWindow Technologies, Inc. 2006 Incentive Stock Option Plan

 

This Stock Option Grant and Grant Agreement dated as of June 29, 2020 between
SolarWindow Technologies, Inc., a Nevada Corporation having an office at 300
Main Street Suite 6, Vestal, New York 13850 (the “Company”), and Jatinder S.
Bhogal (the “Optionee”). The effective date of this Agreement is July 1, 2020.

 

On June 8, 2020, the Optionee, a director of the Company, and the Company
entered into a Memorandum of Understanding outlining the general terms and
conditions of a proposed consulting arrangement between the Company and Vector
Asset Management, Inc., a Canadian corporation wholly-owned by the Optionee
(“VAMI”); among the terms was a condition that the Company grant a provisional
stock option to VAMI the effectiveness of which was conditioned upon the
negotiation, execution and delivery of a definitive consulting agreement no
later than June 30, 2020 (the “Conditional Option Grant”).

 

Pursuant to the Conditional Grant, the Optionee has the right, but not the
obligation, to purchase up to 2,500,000 shares of the Company’s common stock at
a per share purchase price of $2.60, the closing price of the Company’s common
stock on the OTC Markets Pink Sheets on June 8, 2020 (the “Conditional Option
Grant Date”)

 

The Optionee, VAMI and the Company signed and delivered an Executive Services
Consulting Agreement on June 29, 2020, and effective as of July 1, 2020 (the
“Consulting Agreement”), pursuant to which and at the direction of VAMI, the
Optionee will (i) provide executive consulting services to the Company and
assume the title of, and have the duties and responsibilities associated with,
the Company’s President and Chief Executive Officer and continue to serve on the
Company’s Board of Directors (collectively, the “Company Relationship”).

 

The Conditional Option Grant became effective as of July 1, 2020 (the “Effective
Date”) and is referred to as the “Stock Option” in the remainder of this
Agreement.

 

Pursuant to the terms of the Consulting Agreement, VAMI assigned and transferred
the Stock Option to the Optionee and directed the Company to issue the Stock
Option directly to and in the name of the Optionee.

 

The Stock Option is a non-statutory stock option and is being issued pursuant to
the Company’s 2006 Incentive Stock Plan (the “2006 Plan”).

 

The Stock Option has a term of six (6) years; and, vesting as to 50% thereof on
the Effective Date and as to the remaining 50% on June 30, 2021.

 

Accordingly, in consideration of the mutual promises and covenants made herein
and the mutual benefits to be derived here from, the parties hereto agree as
follows:

 

1. Grant of Stock Option.

 

Subject to the provisions of this Agreement, the Consulting Agreement and the
2006 Plan the Company, hereby grants to the Optionee as of July 1, 2020 (the
“Grant Date”) the Stock Option conferring on the Optionee the right, but not the
obligation, to purchase up to 2,500,000 shares of common stock of the Company,
par value $0.0001 per share (“Common Stock”), which shares shall become vested
and exercisable according to the schedule and at the exercise price set forth in
Section 2 hereof. Unless earlier terminated pursuant to the terms of this
Agreement, the Stock Option shall expire on the sixth anniversary of the date
hereof. Unless otherwise specified, capitalized terms not defined herein shall
have the meaning set forth in the Plan.

 



 1 

 

 

2. Vesting and Exercisability of the Stock Option.

 

(a) Vesting. Subject to the Company Relationship continuing through the dates
set forth below and the other provisions of this Agreement, the Stock Option
shall vest as follows:

 

Vesting Date Number of Shares Vesting and as to Which This Stock Option is
Exercisable Initial Exercise Price July 1, 2020 1,250,000 $2.60 June 30, 2021
1,250,000 $2.60

 

Except as otherwise specifically provided herein, upon the termination the
Company Relationship the portion of the Stock Option that is not vested as of
such dates shall cease vesting and terminate immediately.

 

(b) Acceleration upon Change in Control. In the event that, following a Change
of Control (as defined below), the Company Relationship is terminated on or
prior to the 1st anniversary of Effective Date, then all unvested stock option
hereunder, regardless of date or condition of vesting, shall vest as of the date
of such termination. If, upon the Change of Control, (i) the Company shall cease
to be a stand-alone publicly traded entity, or (ii) the acquiring entity is
unwilling to assume the equity in an economically equivalent manner, then in
either event, all equity shall be deemed to have vested two (2) days prior to
the Change of Control, but only if such Change of Control shall actually be
consummated.

 

For the purposes this Agreement, “Change of Control” shall mean (i) the
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any individual, entity or group which, as of
the date of this Agreement, beneficially owns more than ten percent (10%) of the
then outstanding shares of common stock of the Company (the “Common Stock”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of the then outstanding Common
Stock; provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries of fifty percent (50%) or more of outstanding Common Stock
shall not constitute a Change of Control, and provided, further, that any
acquisition by an entity with respect to which, following such acquisition, more
than fifty percent (50%) of the then outstanding equity interests of such
entity, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding Common Stock immediately prior to such acquisition of the
outstanding Common Stock, shall not constitute a Change in Control; or (ii) the
consummation of a reorganization, merger or consolidation (any of the foregoing,
a “Merger”), in each case, with respect to which all or substantially all of the
individuals and entities who were the beneficial owners of the outstanding
Common Stock immediately prior to such Merger do not, following such Merger,
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then outstanding shares of common stock of the corporation resulting from
Merger, or (iii) the sale or other disposition of all or substantially all of
the assets of the Company, excluding (a) a sale or other disposition of assets
to a subsidiary of the Company; and (b) a sale or other disposition of assets to
any individual, entity or group which, as of the date of this Agreement,
beneficially owns more than ten percent (10%) of the then outstanding Common
Stock.

 



 2 

 

 

(c) If the Company Relationship is terminated by the Company prior to the 1st
anniversary of the Grant Date without Cause, then all unvested stock option
hereunder, regardless of date or condition of vesting, shall vest as of the date
of such termination. Cause for purposes of this Grant Agreement shall mean any
termination of the Company Relationship by the Company due to misconduct or
unsatisfactory performance for any of the following reasons: (i) commission and
conviction of a crime against the Company, its affiliates, customers or
employees; (ii) commission and conviction of any other crime or violation of
law, statute or regulation that creates an inability to perform job duties; and
(iii) breach of the terms and conditions of the Consulting Agreement which
constitute “Cause” as defined in the Consulting Agreement.

 

3. Method of Exercise of the Stock Option.

 

(a) To the extent that all or a portion of the Stock Option has vested, it may
be exercised as to such vested amount by delivery to the Company of a written or
electronic notice, substantially in the form of Exhibit A hereto (the “Exercise
Notice”), stating the number of whole shares to be purchased pursuant to this
Agreement; the Exercise Notice shall be accompanied by payment of the full
purchase price of the shares of Common Stock to be purchased. Fractional share
interests, if any, shall be disregarded except that they may be accumulated.

 

(b) The exercise price of the Stock Option shall be paid:

 

(i) in cash or by certified check or bank draft payable to the order of the
Company;

 

(ii) by delivering, along with a properly executed exercise notice to the
Company, a copy of irrevocable instructions to a broker to deliver promptly to
the Company the aggregate exercise price and, if requested by the Optionee, the
amount of any applicable federal, state, local or foreign withholding taxes
required to be withheld by the Company, provided, however, that such exercise
may be implemented solely under a program or arrangement established and
approved by the Company with a brokerage firm selected by the Company;

 

(iii) at any time prior to the Company’s listing of any of its securities for
trading on a national stock exchange, pursuant to “a net issue” or “cashless”
exercise pursuant to Section 3(c) below; or,

 

(iv) by any other procedure approved by the Board or its Compensation Committee,
if any, or by a combination of the foregoing.

 

(c) Subject to the provisions of Section 3(b) (iii) above, in lieu of exercising
this Stock Option pursuant to Section 3(b) (i) and (ii) above the Optionee may
elect to receive Option Shares equal to the value of this Stock Option (or
portion thereof being exercised) by delivery of the Exercise Notice together
with this Stock Option Agreement to the Company, in which event the Company
shall issue to the Optionee a number of Option Shares computed using the
following formula:

 

Y (A-B)

X = ———————

A

 



 3 

 

 

Where:

  X =  the number of the Option Shares to be issued to the Optionee;   Y = the
number of the vested Option Shares purchasable under this Stock Option or if
only a portion of this Stock Option is being exercise, the portion being
exercised;   A =  the fair market value of one share of the Company’s common
stock on the date prior to the date of exercise; and    B =  the per share
Exercise Price (as adjusted to the date of such calculation). 

 

For purposes of this Section 3(c), the “per share fair market value” of the
Option Shares shall mean:

 

(i) If the Company’s Common Stock is publicly traded, the per share fair market
value of the Warrant Shares shall be the closing price of the Common Stock as
quoted on the OTC Market Group’s Pink Sheets, or on such other exchange or
trading platform on which the Company’s Common Stock may then be listed or
quoted for trading, on the trading day immediately preceding the date of
exercise;

 

(ii) If the Company’s Common Stock is not so publicly traded, the per share fair
market value of the Option Shares shall be such fair market value as is
determined in good faith by the Board of Directors of the Company after taking
into consideration factors it deems appropriate, including, without limitation,
recent sale and offer prices of the capital stock of the Company in private
transactions negotiated at arm’s length.

 

4. Termination of the Company Relationship Other Than Due to Death or
Disability.

 

(a) Except as provided in (i) Section 4(b) below with regard to the Optionee’s
termination of the Company Relationship for Cause or following an event that
would be grounds for a termination of the Company Relationship for Cause, and
(ii) Section 5 below with regard to the termination of the Company Relationship
due to death or Disability of the Optionee, in the event of the Optionee’s (or
VAMI’s) termination of the Company Relationship, the portion of the Stock
Option, if any, which is vested and exercisable at the time of such termination
may be exercised prior to the first to occur of (a) the expiration of the a two
year period which commences on the date of termination and expires on the second
anniversary of such date of termination or (b) the expiration date of the term
of this Stock Option. There shall be no further vesting after the date of such
termination of the Company Relationship.

 

(b) In the event of the Optionee’s (or VAMI’s) termination of the Company
Relationship for Cause (as defined in the Consulting Agreement) or by the
Company without Cause, the Optionee’s entire Stock Option (whether or not
vested) shall vest and may be may be exercised prior to the first to occur of
(a) the expiration of the a two year period which commences on the date of
termination and expires on the second anniversary of such date of termination or
(b) the expiration date of the term of this Stock Option.

 

(c) In the event of the termination of the Company Relationship by the Company
for Cause, all unvested and vested and unexercised options shall be forfeited
and canceled in its entirety upon the date such termination of the Company
Relationship. There shall be no further vesting after the date of such
termination of the Company Relationship.

 

(d) Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the service of the Company or any of its subsidiaries or
affiliates or interfere in any way with the right of the Company or any such
subsidiaries or affiliates to terminate the Company Relationship at any time, in
its sole discretion.

 



 4 

 

 

5. Death or Disability of Optionee.

 

5.1 In the event of the termination of the Company Relationship due to death
(or, in the event of the Optionee’s death following termination of the Company
Relationship while the Stock Option remains exercisable) the portion of the
Stock Option, if any, which is exercisable at the time of death may be exercised
by the Optionee’s estate or by a person who acquired the right to exercise such
Stock Option by bequest or inheritance or otherwise by reason of the death of
the Optionee at any time prior to the first to occur of (a) the expiration of
the a one year period which commences on the date of termination and expires on
the first anniversary of such date of termination or (b) the expiration date of
the term of this Stock Option. There shall be no further vesting after the date
of such termination of the Company Relationship.

 

5.2 In the event of the Optionee’s termination of the Company Relationship due
to Permanent Disability (as defined below) of the Optionee, the portion of the
Stock Option, if any, which is exercisable at the time of such termination of
the Company Relationship may be exercised by the Optionee or the Optionee’s
guardian or legal representative at any time prior to the first to occur of (a)
the expiration of the a one year period which commences on the date of
termination and expires on the first anniversary of such date of termination or
(b) the expiration date of the term of this Stock Option. There shall be no
further vesting after the date of such termination of the Company Relationship.
For purposes of this Agreement, “Permanent Disability” shall mean the inability
of the Employee to perform the essential functions of one or more of his primary
duties as a result of his incapacity, despite any reasonable accommodation
required by law, due to bodily injury or disease or any other mental or physical
illness, which inability continues for a period of sixty (60) Business Days,
which need not be consecutive, within any three hundred sixty five (365) day
period. A “Business Day” shall mean any day other than weekends and US federal
holidays.

 

6. Non-transferability of the Stock Option. The Stock Option is non-transferable
by the Optionee other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order, and the Stock Option may be
exercised, during the lifetime of the Optionee, only by the Optionee or by the
Optionee’s guardian or legal representative or any transferee described above.

 

7. Tax Matters.

 

7.1 The Stock Option is intended to be a Non-statutory Stock Option and shall
not be treated as an incentive stock option within the meaning of Section 422(b)
of the Code. 

 

7.2 At the time the Option is exercised, in whole or in part, or at any time
thereafter as requested by the Company, the Optionee hereby authorizes
withholding from payroll and any other amounts payable to the Optionee, and
otherwise agrees to make adequate provision for (including by means of a
Cashless Exercise to the extent permitted by the Company), any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Option, including, without
limitation, obligations arising upon (i) the exercise, in whole or in part, of
the Option, (ii) the transfer, in whole or in part, of any shares acquired upon
exercise of the Option, (iii) the operation of any law or regulation providing
for the imputation of interest, or (iv) the lapsing of any restriction with
respect to any shares acquired upon exercise of the Option. The Optionee is
cautioned that the Option is not exercisable unless the tax withholding
obligations of the Company are satisfied. Accordingly, the Optionee may not be
able to exercise the Option when desired even though the Option is vested, and
the Company shall have no obligation to issue a certificate for such shares or
release such shares from any escrow provided for herein.

 

7.3 The Optionee should consult with a tax advisor before exercising the Stock
Option or disposing of the Shares to obtain advice as to the consequences of
such exercise or disposition.

 



 5 

 

 

8. Rights as a Stockholder. An Optionee or a transferee, if any, of the Stock
Option shall have no rights as a stockholder with respect to any shares covered
by such Stock Option until the date when his or her purchase is entered upon the
records of the duly authorized transfer agent of the Company. No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distribution of other rights for which the
record date is prior to the date a stock certificate is issued, except as
provided in the Plan.

 

9. Adjustment in the Event of Change in Stock. In accordance with the 2006 Plan,
in the event of any change in Corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), and
the number and kind of shares subject to the Stock Option and/or the exercise
price per share will be adjusted. The determination of the Board or a duly
appointed Compensation Committee thereof regarding any adjustment will be final
and conclusive.

 

10. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING THE COMPANY RELATIONSHIP OR BUSINESS RELATIONSHIP AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING ENGAGED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED THE
COMPANY RELATIONSHIP FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 

11. Other Restrictions.

 

11.1 Board Discretionary Action. The exercise of the Stock Option shall be
subject to the requirement that, if at any time the Board or its Compensation
Committee, if any, shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body or (iii) an agreement by the Optionee
with respect to the disposition of shares of Common Stock is necessary or
desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of shares pursuant thereto, then in any such event, such
exercise shall not be effective unless such listing, registration,
qualification, consent, or approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Board or its Compensation
Committee, if any.

 

11.2 Restrictions on Grant of the Option and Issuance of Shares. The grant of
the Option and the issuance of shares of Stock upon exercise of the Stock Option
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. The Stock Option may not
be exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. THE OPTIONEE IS CAUTIONED THAT THE
STOCK OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED
EVEN THOUGH THE STOCK OPTION IS VESTED. Questions concerning this restriction
should be directed to the Company’s General Corporate Counsel or the Chief
Financial Officer of the Company. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Stock Option shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the exercise of the
Stock Option, the Company may require the Optionee to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.

 



 6 

 

 

11.3 Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Agreement. The Optionee shall, at the request of the Company, promptly present
to the Company any and all certificates representing shares acquired pursuant to
the Stock Option in the possession of the Optionee in order to carry out the
provisions of this Section. The Company may, but will in no event be obligated
to, register any securities issuable upon the exercise of all or any portion of
the Stock Option pursuant to the Securities Act of 1933 (as now in effect or as
hereafter amended) or to take any other affirmative action in order to cause the
exercise of the Stock Option or the issuance of shares pursuant thereto to
comply with any law or regulation of any governmental authority. The
certificates representing shares issued to Optionee hereunder shall bear such
legends as Company determines appropriate referring to restrictions on the
transfer of such shares imposed by this Agreement and such other legends as are
required or appropriate under applicable law.

 

11.4 Trading Restrictions. The Company may establish periods from time to time
during which the Optionee’s ability to engage in transactions involving the
Company’s stock is subject to specific restrictions (“Restricted Periods”).
Notwithstanding any other provisions herein, the Optionee may not exercise Stock
Options during an applicable Restricted Period unless such exercise is
specifically permitted by the Company (in its sole discretion). The Optionee may
be subject to a Restricted Period for any reason that the Company determines
appropriate, including, Restricted Periods generally applicable to employees or
groups of employees or Restricted Periods applicable to the Optionee during an
investigation of allegations of misconduct or conduct detrimental to the Company
by the Optionee.

 

12. Notices.

 

12.1 Any notice or other communication required or permitted pursuant to this
Agreement shall be in writing and addressed as follows:

 

If to the Company:

 

SolarWindow Technologies, Inc.

300 Main Street

Suite 6

Vestal, New York 13850

Attention: Harmel S. Rayat, Chairman of the Board

Email: hsr@solarwindow.com

 

 

If to the Optionee, to the following address:

 

Vector Asset Management, Inc.

700 - 688 West Hastings Street
Vancouver, BC V6B 1P1

Attention: President & CEO

JSBhogal@vectorasset.com

 



 7 

 

 

 or, to such other address or facsimile number as any Party shall have furnished
to the other in writing in accordance with this Section 12.

 

12.2 Notices sent in accordance with this Section shall be deemed effectively
given: (a) when received, if delivered by hand (with written confirmation of
receipt); (b) when received, if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail (in
each case, with confirmation of transmission), if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third (3rd) Business Day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid.

 

13. Effect of Agreement. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Optionee
pursuant to Section 6.

 

14. Severability. The invalidity or enforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If the final judgment of a court of competent jurisdiction
declares that any provision of this Agreement is invalid or unenforceable, the
parties hereto agree that the court making the determination of invalidity or
unenforceability shall have the power, and is hereby directed, to reduce the
scope, duration or area of the provision, to delete specific words or phrases
and to replace any invalid or unenforceable provision with a provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable provision and this Agreement shall be enforceable as so
modified.

 

15. Conflicts and Interpretation. This Agreement is subject to all the terms,
conditions and provisions of the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Board or its
Compensation Committee, if any has the power, among others, to (i) interpret the
Plan, (ii) prescribe, amend and rescind rules and regulations relating to the
Plan and (iii) make all other determinations deemed necessary or advisable for
the administration of the Plan.

 

16. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 

17. Amendment. This Agreement may not be modified, amended or waived except by
an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

 

18. Term.

 

18.1 The term of this Agreement is six years from the Grant Date, unless
terminated prior to such date in accordance with the provisions herein. The
Stock Option shall terminate and may no longer be exercised on the first to
occur of (i) the Option Expiration Date; (ii) the last date for exercising the
Option following termination of the Company Relationship as described in
Sections 4 and 5; (iii) under the circumstances described in Section 18.2 below;
or (iv) a Change in Control to the extent provided in Section 3.

 



 8 

 

 

18.2 Notwithstanding any other provision of this Agreement, after voluntary or
involuntary termination of the Company Relationship for any reason, the Optionee
or VAMI, in the sole judgment of the Company, breaches any of the provisions of
the Consulting Agreement surviving termination thereof, then to the greatest
extent permitted by applicable law: to the extent this Option has not yet been
exercised, it shall immediately cease to be exercisable and shall be, and shall
be deemed, cancelled.

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

20. Other Agreements. Nothing in this Agreement alters, amends, supersedes, or
modifies any other agreements, or contractual provisions of other agreements,
between the Participant and the Company (including but not limited to consulting
agreements, nondisclosure agreements or restrictive covenants), all such other
agreements being wholly separate and apart from this Agreement.

 

21. Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes,” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto,” and “hereunder” refer to this Agreement as a
whole. Unless the context otherwise requires, references herein: (x) to
Sections, Exhibits and Schedules refer to the Sections of, and Exhibits and
Schedules attached to, this Agreement; (y) to an agreement, instrument, or other
document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. Any Exhibits or Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

22. Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Nevada without reference to principles of conflict of laws, as applied to
contracts executed in and performed wholly within the State of Nevada.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 



 9 

 

 

IN WITNESS WHEREOF, the Company and the Optionee have executed and delivered
this Agreement effective as of the date first above written to be effective as
the Effective Date.

 

 

 

 

VECTOR ASSET MANAGEMENT, INC.

For purpose of acknowledging its assignment and transfer of the Stock Option to
the Optionee and its directive to issue the Stock Option directly to and in the
name of the Optionee.

        By:     Name: Jatinder S. Bhogal Title: President         OPTIONEE      
        Name: Jatinder S. Bhogal     SOLARWINDOW TECHNOLOGIES, INC.         By:
    Name: Steve Yan-Klassen Title: Chief Financial Officer

 

 

 

 

 

 

 

 



 10 

 

 

Exhibit A

To the Stock Option Agreement Dated as of June 29 , 2020

Between

SolarWindow Technologies, Inc. and Jatinder S. Bhogal

__________

 

Form of Notice of Exercise of Non-statutory Stock Option

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 

 

Form of Notice of Exercise of Non-statutory Stock Option

 

 

SolarWindow Technologies, Inc.

300 Main Street

Suite 6

Vestal, New York 13850

Attention: Harmel S. Rayat, Chairman of the Board

Email: hsr@solarwindow.com

 

Dear Sir:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise [all] [a portion] of the Stock Option(s) granted to me by SolarWindow
Technologies, Inc., a Nevada corporation (the “Company”) on June 8, 2020 (“date
of grant”), effective as of July 1, 2020 (“effective date”) at a fair market
value of US$ ______ per Share (equal to the closing price of the Shares of the
Company’s Common Stock on the date of grant). Pursuant to the terms of such
Stock Option(s), I wish to purchase _______________ Shares of the Common Stock
covered by such Stock Option(s) at the Exercise Price(s) of US$ ______ per Share
(based on the closing price on the trading immediately preceding the date of
exercise of this option) or $________________in the aggregate.

 

Payment being made as follows pursuant to (check as appropriate):

 

{ }Section 3(b)(i);

{ }Section 3(b)(ii);

{ }Section 3(b)(iii) and (c);

{ }Section 3(b)(iv)

 

 If pursuant to Section 3(b)(iii) and (c) of the Stock Option Grant Agreement
dated as of the Effective Date between me and the Company and calculated as
follows (and subject to the Company’s confirmation):

 

 

 

 

 

 

 

These Shares should be delivered as follows:

 

Name:               Address:                       Social Security or TIN:      

 



 12 

 

 

I represent that I will not dispose of such Shares in any manner that would
involve a violation of applicable securities laws. By this exercise, I agree
(i) to provide such additional documents as you may require pursuant to the
terms of the 2006 Incentive Plan, and (ii) to provide for the payment by me to
you (in the manner designated by you) of your withholding obligation, if any,
relating to the exercise of this option.

 

Dated:     By:                       Name:                       Email:        
              Phone:     

 

 

 

 

 

 

 

 

13



 

 